Citation Nr: 9902374	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.   

On appeal the veteran may be claiming entitlement to special 
monthly pension benefits due to a need for aid and 
attendance.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The appellant's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, do not preclude substantially 
gainful employment.


CONCLUSION OF LAW

The requirements for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increase rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) and Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  A claim for a total rating for compensation 
purposes based on a veteran's contention that he is unable to 
secure and follow a substantially gainful occupation due to 
service-connected disabilities shares the essential 
characteristics of a claim for an increased rating.  See 
Suttmann v. Brown, 5 Vet. App. 127, 128 (1993) and Proscelle, 
2 Vet. App. at 631.  The veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15. A 
total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disabilities may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases, except where specifically prescribed by the VA's 
Schedule for Rating Disabilities (Schedule).  

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of 38 C.F.R. § 4.16 are met.  See 38 
C.F.R. §§ 3.340, 4.15. However, if the total rating is based 
on a disability, or combination of disabilities, for which 
the Schedule provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.341.  
Furthermore, entitlement to individual unemployability for 
compensation must be established solely on the basis of 
impairment arising from service-connected disabilities.  See 
38 C.F.R. § 3.341(a); Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

In this case, service connection is in effect for residuals 
of a total shoulder prosthesis with history of united right 
scapula fracture with loosened movement and limited motion, 
rated as 60 percent disabling; residuals of a nasal fracture 
with septal deviation, a; left earlobe scar, healed fractures 
of the right third and eighth ribs, and for burn scars of the 
hands, each rated as noncompensably disabling.  The combined 
rating is 60 percent.  

The veteran claims that his service-connected right shoulder 
disability has made him unemployable, thus entitling him to a 
total disability evaluation for compensation purposes.  He 
has not claimed, however, and the record does not contain 
evidence, that his other service-connected disabilities 
alone, in combination among themselves, or in combination 
with his shoulder disability, have caused him to be 
unemployable for VA purposes.

The veterans shoulder disability is rated under Diagnostic 
Code 5051, which provides that a 60 percent evaluation is 
assigned for shoulder replacement (prosthesis), with chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity for a major side.  A 60 percent 
evaluation is the highest available under that code, except 
that a 100 percent evaluation is warranted under that code 
for one year following implantation of the prosthesis.  
38 C.F.R. § 4.71a, Diagnostic Code 5051(1998).

Clinical records show that the veteran underwent a right 
shoulder replacement in 1983.  The report of a June 1996 VA 
examination is the most recent examination of the veterans 
service-connected right shoulder disability.  At that 
examination the veteran reported that he was unable to use 
his right arm due to severe pain and limitation of shoulder 
movement.  On examination, the right shoulder showed no 
swelling.  There was a deformity in that the right shoulder 
had swelling anteriorly and superiorly because of the 
prosthesis.  The range of motion for the right shoulder 
included 25 degrees of flexion, 5 degrees of extension, 10 
degrees of external rotation, 10 degrees of internal 
rotation, and 30 degrees of abduction.  The diagnosis was 
post surgical periarthritis probably involving the right 
shoulder with severe limitation of movement of the shoulder 
due to pain and stiffness.  The examiner commented that the 
veteran had use of the right hand, which was not curtailed, 
but that there was severe limitation of movement of the right 
arm at the shoulder.  Under the circumstances, a 60 percent 
disability evaluation for the veterans right shoulder 
disability is fair and appropriate.

The veteran's shoulder disability rating meets the criteria 
for consideration of a total rating for compensation purposes 
under the above-mentioned regulation.  In determining, 
however, whether a veteran is unemployable the sole fact that 
he is currently unemployed or that he has difficulty 
obtaining employment is not enough.  Moreover, a high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In this regard, the record shows that regarding his 
education, the veteran reported he had obtained a graduate 
equivalency diploma (GED).  In his April 1986 application for 
benefits, the veteran reported having experience between 1972 
and 1982 in the medical field of inhalation therapy.  In a 
later application for benefits, in April 1992, he reported 
that he had worked as a truck driver from June 1990 to March 
1992.  

The record includes the report of a June 1992 VA examination 
report that reveals a history that the veteran had a right 
shoulder total joint replacement in 1983, and a 
cerebrovascular accident in March 1992.  The veteran 
complained that he could not use both arms and could not get 
up and around well.  Objectively the examiner found that the 
veteran showed poor right shoulder active range of motion and 
left hemiparesis.  The diagnosis was markedly impaired 
mobility and self care independence due to an acute 
cerebrovascular accident with left hemiparesis with a 
nonfunctional left upper extremity, and failed right shoulder 
total shoulder replacement.   

VA examination in May 1994 shows diagnoses of left arm 
hemiplegia from a right cerebrovascular accident; and poor 
range of right shoulder motion from failed total shoulder 
replacement.  In January 1995, a VA physician stated that the 
clinical record showed that the veteran demonstrated 
paralysis of his left arm, shoulder and hand, which was the 
result of a right cerebrovascular accident and not related to 
service-connected disability.  

In July 1995, a VA vocational rehabilitation counselor 
determined that achievement of a vocational goal was not 
reasonably feasible due to the combination of multiple 
cerebrovascular accident residuals, other nonservice 
connected disorders such as an anxiety disorder, and the 
appellants service connected disabilities.

A February 1996 VA hospital report shows the veteran was 
hospitalized at that time following another cerebrovascular 
accident.    

During a June 1996 hearing, the veteran testified as to the 
symptomatology of his service-connected right shoulder 
disability, particularly as to the effect of that disability 
on his employability.  He explained that he had worked as a 
respiratory therapist, which required the use of both arms.  
He testified that due to his inability to use his right arm, 
he had to stop working as a respiratory therapist.  Later, he 
had a stroke that affected his left side.  When he became 
unable to use either arm, he could no longer drive a vehicle.  

The report of a June 1996 VA examination shows that the 
veteran had a history of strokes in March 1992, April 1993 
and February 1996, which involved the left side of the body 
and resulted in the left side being paralyzed.  The veteran 
complained that he was unable to use the right arm due to 
severe pain and limitation of motion at the shoulder; and 
that he had difficulty using the left arm and hands and the 
left foot and leg due to a stroke which caused a left 
hemiparesis.  The examiner commented that the left upper limb 
weakness was fairly severe, which resulted in the left hand 
being quite non-functional.  

In a July 1996 medical statement, John W. Marks, M.D., noted 
that the veteran had  received rehabilitation treatment in 
February and March 1996, after suffering his third 
cerebrovascular accident.  The examiner noted that the 
veterans health problems and present handicap were further 
complicated by a low back injury and laminectomy with fusion 
of L3, L4, and L5 vertebra in 1985.  In addition to his 
service-connected right shoulder disability, the examiner 
noted that the veteran was partially deaf and had diabetes 
mellitus.  The examiner noted that the veteran had marked 
deformity and limitation in the use of his left upper 
extremity; and that he remained either wheelchair bound or 
required a cane to ambulate safely.  The examiner noted that 
the veteran required modified assistance in dressing, 
undressing, toileting and bathing; and that although the 
veteran was almost totally aphasic, he had been able to speak 
more clearly with some retained speech problems.  The 
diagnoses at discharge from care in March 1996 included: 
right cerebrovascular accident with left hemiparesis (second 
event); residual right hemiparesis secondary to left 
cerebrovascular accident; diabetes mellitus, non-insulin 
dependent; failed total shoulder prosthesis, left; and 
dysarthria and dysphagia related to cerebrovascular 
accidents.

In August 1996, the veteran was found to require the daily 
assistance of a skilled health care provider due to residuals 
of a cerebrovascular accident, and diabetes mellitus.

Over the years the veteran has also presented numerous 
statements from prospective employers, which generally 
indicate that due to the right shoulder disability, the 
appellant would not be physically able to perform required 
tasks in the medical field.

The evidence of record indicates that the veteran's last job, 
as a truck driver, ended following a March 1992 
cerebrovascular accident, which resulted in left side 
hemiparesis.  Subsequently, he suffered two subsequent 
cerebrovascular accidents, which resulted in additional 
disability unrelated to his service-connected right shoulder 
disability alone, or in conjunction with his other 
noncompensable service connected disorders.  The record shows 
that the veteran also suffers other significant  non-service 
connected disorders.  

The record does not, however, show that the veterans right 
shoulder disability alone, or in combination with his other 
service connected disorders, preclude him from working in 
some form of substantially gainful employment that is 
consistent with his educational and occupational background.  
Rather, it was beginning with his March 1992 cerebrovascular 
accident that multiple strokes greatly diminished the 
functional ability of the veteran to function in an 
occupational position.  In considering the veterans entire 
clinical history, the Board is unable to conclude that he is 
precluded from all forms of substantially gainful employment 
solely because of his service-connected disabilities.  
Accordingly, the benefit sought on appeal is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and a 
total disability evaluation based on individual 
unemployability claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
